DETAILED ACTION
1.	This communication is in response to the amendment filed on 6/25/2021 and subsequent terminal disclaimer filed on 6/28/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-6, 9-14, 16-18 and 20-24 (renumbered as 1-20) are allowed.


Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest maintaining a tree corresponding to internal node chunks and leaf chunks, comprising allocating the leaf chunks with a defined leaf chunk size based on a probability of leaves of a leaf chunk being updated; allocating the internal node chunks with a defined internal node chunk size based on a probability of an internal node chunk being updated, wherein the defined internal node chunk size is equal to twelve times the defined leaf chunk size; and reclaiming storage capacity corresponding to the leaf chunk when the leaves have been updated.

	With respect to claim 12 the prior art does not teach or fairly suggest allocating the internal node chunks with a predetermined internal node chunk size based on a first probability of an internal node chunk being updated, and allocating the leaf chunks with a predetermined leaf chunk size based on a second probability of leaves of a leaf chunk being updated, wherein the predetermined internal node chunk size that is equal to twelve times the predetermined leaf chunk size; and maintaining the tree, comprising updating the leaf chunk, and reclaiming storage capacity of the leaf chunk in response to the leaf chunk being determined to have low capacity utilization relative to a specified low capacity utilization criterion.

	With respect to claim 17 the prior art does not teach or fairly suggest allocating storage components of a tree, comprising allocating a root node chunk, allocating internal node chunks to each have a same or substantially the same internal node chunk size, and allocating leaf chunks with a leaf chunk size that corresponds to erasure coding fragments, and the leaf chunk size is equal to one twelfth of the internal node chunk size: and maintaining the tree, comprising updating a leaf chunk, and reclaiming storage capacity of the leaf chunk when the leaf chunk has low capacity utilization relative to a specified low capacity utilization criterion.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 2, 2021